The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Kim (2010/0314637).
Regarding claim 1, fig 3B, Kim discloses:
1. (Currently amended) A chip 50 on film package, comprising: a base film 10 being flexible and bendable ([0027]), and comprising a first surface and a second surface opposite to the first surface, wherein the first surface comprises a mounting region; a patterned circuit layer 20 disposed on the first surface; a chip 50 mounted on the mounting region and electrically connected to the patterned circuit layer 20 through a plurality of conductive bumps 52 wherein the chip 50 comprises an active surface facing the first surface of the base film 10, a back surface opposite to the active surface, and a plurality of side surfaces 

    PNG
    media_image1.png
    413
    809
    media_image1.png
    Greyscale

As to claim 2, fig 3B, Kim discloses:


As to claim 3, fig 3B, Kim discloses:
3. (Original) The chip 50 on film package according to claim 1, wherein the resin -2-Customer No.: 31561 Docket No.: 75208-US-PA Application No.: 15/922,832 comprises epoxy ([0032-0033]).  

As to claim 4, fig 3B, Kim discloses:
4. (Original) The chip 50 on film package according to claim 1, wherein the metal particles comprises aluminum particles or copper particles ([0032-0033]).  

As to claim 5, fig 3B, Kim discloses:
5. (Original) The chip 50 on film package according to claim 1, further comprising a solder resist layer 13 disposed on the patterned circuit layer, and the water resistant layer 30further covers a part of the solder resist layer 13.  

As to claim 6, fig 3B, Kim discloses:

6. (Original) The chip 50 on film package according to claim 1, further comprising a back water resistant layer 32 disposed on the second surface and being overlapping with the mounting region along a normal direction of the second surface.  

As to claim 7, fig 3B, Kim discloses:
7. (Original) The chip 50 on film package according to claim 1, wherein the second region is connected to the back surface.  

As to claim 8, fig 3B and associating texts, Kim discloses:
8. (Currently amended) A manufacturing method of a chip 50 on film package, comprising: providing a base film, wherein the base film is flexible and bendable, and comprises a first surface comprising a mounting region and a second surface opposite to the first surface; 


    PNG
    media_image1.png
    413
    809
    media_image1.png
    Greyscale

As to claim 9, fig 3B and associating texts, Kim discloses:
9. (Original) The manufacturing method of the chip 50 on film package according to claim 8, further comprising: performing a curing process ([0032-0031]) on the water resistant layer 30. 

As to claim 10, fig 3B and associating texts, Kim discloses:
 
10. (Original) The manufacturing method of the chip 50 on film package according to claim 8, further comprising: forming a solder resist layer 13 on the patterned circuit layer 20 before the water resistant layer 30is formed on the underfill portion (region of layer 13), wherein the water resistant layer 30covers a part of the solder resist layer 13.  

As to claim 11, fig 3B and associating texts, Kim discloses:
11. (Original) The manufacturing method of the chip 50 on film package according to claim 10, wherein the underfill portion 13 is formed after the solder resist layer 13 is formed.  

As to claim 12, fig 3B and associating texts, Kim discloses:


As to claim 13, fig 3B and associating texts, Kim discloses:
13. (Original) The manufacturing method of the chip 50 on film package according to claim 12, wherein the back water resistant layer 30is overlapping with the mounting region along a normal direction of the second surface.  

As to claim 14, fig 3B and associating texts, Kim discloses:
14. (Original) The manufacturing method of the chip 50 on film package according to claim 8, wherein the water resistant layer 30further covers the back surface of the chip 50.  

As to claim 15, fig 3B and associating texts, Kim discloses:
15. (previously presented) The chip 50 on film package according to claim 1, wherein the water resistant layer 30exposes at least a periphery of the first surface of the base film 10.  

As to claim 16, fig 3B and associating texts, Kim discloses:
16. (previously presented) The manufacturing method of the chip 50 on film package according to claim 8, wherein the water resistant layer 30 exposes at least a periphery of the first surface of the base film 10.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but they are not persuasive.  
In the remarks, applicant alleges that Kim fails to teach the present invention.  The examiner respectfully disagrees with applicant’s allegation.  Kim discloses all of the limitation as set forth in the claims (See the markup figure of Kim hereinafter).
For the foregoing reason, the rejection of the pending claims is maintained.


    PNG
    media_image2.png
    304
    745
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    413
    809
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    551
    853
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
/HOA B TRINH/Primary Examiner, Art Unit 2813                                                                                                                                                                                              
	
	
		
	
	
    PNG
    media_image4.png
    618
    767
    media_image4.png
    Greyscale